Citation Nr: 1503400	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-26 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for a psychiatric evaluation conducted at Grand Oaks Health and Rehabilitation Center on June 13, 2011.

(The issues of service connection for residuals of a stroke and for hypertension, to include on a secondary basis, will be the subject of a separate decision.)  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida, which denied payment for a psychiatric evaluation conducted at Grand Oaks Health and Rehabilitation Center on June 13, 2011.  The Veteran was evidently at the center for treatment following a hip fracture on June 2, 2011.  A June 7, 2011 VAMC letter (received from the Veteran with his notice of disagreement in May 2012) notified him that his episode of care at Flagler Hospital (where he underwent hip surgery) would be reviewed to determine whether care could be authorized at VA expense from June 2, 2011 until it was medically determined his condition had been stabilized; the VAMC then requested that he complete an enclosed VA Insurance Information Form and return it to the VAMC.  The only "Health Insurance Claim Form 1500" received by the VAMC pertained solely to the psychiatric evaluation conducted by Dr. Morgan on June 13, 2011.  Moreover, the Veteran's representative in a December 2014 statement indicated that in the current matter, there was no dispute concerning care the Veteran received prior to June 13, 2011, and that the date and service in question was the psychiatric evaluation conducted on June 13, 2011.  Accordingly, the focus of the Board's review is the medical expense incurred in connection with the psychiatric evaluation.  

As noted on the first page of this decision, a decision on the claims of entitlement to service connection for residuals of a stroke and for hypertension, to include on a secondary basis, will be issued under separate cover.


FINDINGS OF FACT

1.  The Veteran underwent a psychiatric evaluation at Grand Oaks Health and Rehabilitation Center on June 13, 2011, during which symptoms were documented relating to his service-connected anxiety disorder, rated 50 percent disabling.

 2.  The psychiatric evaluation conducted at Grand Oaks Health and Rehabilitation Center on June 13, 2011 was not authorized by VA.

 3.  The Veteran's symptoms at the time did not constitute a medical emergency of such an order that any delay would have been hazardous to his life or health.


CONCLUSION OF LAW

Payment or reimbursement for a psychiatric evaluation conducted at Grand Oaks Health and Rehabilitation Center on June 13, 2011 is not warranted.  38 U.S.C.A. §§ 1728, 5107 (West 2002); 38 C.F.R. § 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  It can be argued that because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004). 

Assuming the VCAA is applicable in this matter, the Veteran was provided a VCAA notice letter in August 2012, albeit subsequent to the VAMC determination in April 2012 and the issuance of a statement of the case in July 2012.  The letter generally advised the Veteran of VA's duties to notify and assist, and of his duties to provide evidence or information to substantiate his claim, to include evidence showing that the care rendered was emergent in nature.  While the VAMC did not readjudicate the claim after the issuance of the VCAA notice, the Veteran did not reply to the notice with any additional evidence other than a substantive appeal statement in August 2012, wherein he expressed his belief that VA should pay for the private psychiatric evaluation that was conducted on June 13, 2011 (he said that he had no opportunity to arrange for alternate rehabilitation or payment options with the VA when he was transferred from a private hospital to the private rehabilitation center while still medicated).  

Further, the Board notes it has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claim for payment or reimbursement for a psychiatric evaluation conducted at Grand Oaks Health and Rehabilitation Center on June 13, 2011.  He was given an opportunity to appear at a hearing, but he declined a hearing.  The VAMC obtained VA medical records dated in June and July 2011, and ensured the pertinent records from the psychiatric evaluation in question were associated with the file.  Considering such notifications and what VA has done and would do if the requested evidence was received from the Veteran, the Board finds that the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement have been met under the facts and circumstances of this case, and that no further action is necessary under the statutory and regulatory duties to notify and to assist.  The requirements for the fair development of the appeal have been met in this case.

Legal Criteria

VA may pay or reimburse veterans for payment of expenses of care, not previously authorized, in a non-VA hospital, or of any medical expenses not previously authorized, where such emergency treatment was rendered under the following circumstances:  (1) such care or services were rendered to a veteran in need thereof for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; (2) such care or services were rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay would have been hazardous to life or health; and, (3) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

Under 38 U.S.C.A. § 1728, the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f)(1) .

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a), as described above, may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1005.  These provisions govern VA payment or reimbursement for non-VA emergency services furnished to a veteran for nonservice-connected conditions. 

Facts and Analysis

The Veteran is seeking entitlement to reimbursement for a psychiatric evaluation conducted at Grand Oaks Health and Rehabilitation Center on June 13, 2011.  He asserted in a May 2012 statement that he was directed by his non-VA provider to seek care for rehabilitation on June 13, 2011, and that prior to that date he sought assistance from the VA clinic in St. Augustine.  He stated that the VA clinic informed him that it could not assist him with rehabilitation because he was under the care of the non-VA provider "for at least 60 [days?]" and he would have to wait until after that period before VA could discuss it with him.  He argued that he could not wait and required rehabilitation as soon as possible.  He felt that he should not have to pay his bill.  In an August 2012 statement, he asserted that he was taken from Flagler Hospital directly to the Grand Oaks Rehabilitation Center while still medicated, and he had no opportunity to arrange for alternate rehabilitation or payment options with VA during this time.  

As noted in the Introductory paragraph, the service at issue in this case is the conduct of a psychiatric evaluation at a rehabilitation center on June 13, 2011 (conducted a week after the Veteran was admitted to the rehabilitation center).  Thus, while it appears the Veteran may be arguing for payment or reimbursement for other services received prior to the psychiatric evaluation, the Veteran only submitted a health insurance claim form in relation to the psychiatric evaluation, and his representative indicated that there was no dispute at issue other than that pertaining to the psychiatric evaluation.  

The evidence of record shows that on June 13, 2011, the Veteran underwent a psychiatric evaluation conducted by Dr. Morgan at Grand Oaks Health and Rehabilitation Center.  According to the private evaluation report and the Health Insurance Claim Form 1500 received by the VA, the Veteran had been admitted to the rehabilitation center on June 6, 2011 following treatment for a right hip fracture.  The psychiatric consult was requested by Dr. Symeonides for the stated purposes of adjustment to reduced physical abilities, stabilization of a depressed and anxious mood, and to [illegible] him in disrupted and confused thinking.  

The evaluation report indicates that in a review of systems, the Veteran had fatigue/loss of energy, elevated/expansive/irritable mood, excessive worry/anxiety, restlessness, disorganized/incoherent speech and/or behavior, and cognitive impairment.  As to chronological events (onset, duration, precipitating event, etc.), it was noted the Veteran had been admitted status post right hip fracture with a history of posttraumatic stress disorder (PTSD) treated at the St. Augustine VA for "a few years."  The Veteran was unable to recall his specific medications, but a review of his medications showed that he was on the same psychotropic medications as prior to his hospital stay.  The Veteran stated that he wanted to leave as he had "a new house and lots of business to take care of."  Occasional irritability was reported to have been noted by the staff, without any reports of acute agitation.  The Veteran was reluctant to discuss his flashbacks.  He was not sad or tearful, but he could be anxious at times with poor safety awareness.  He was noted to be living in a nursing home type of situation, with one of his children living with him and the other being local.  Of his assets and limitations, he was noted only to have multiple medical problems.  On mental status examination, the Veteran was calm, cooperative, and well groomed.  He was alert and oriented to person, place and time.  His speech was slow.  His mood was characterized as "fine" by the Veteran.  His affect was constricted.  His thought process was circumstantial.  There were no hallucinations or delusions.  His short term memory was fair to poor.  His long term memory, concentration, insight, and judgment were all fair.  There was no suicidal or homicidal ideation.  The diagnoses were PTSD, anxiety disorder not otherwise specified (NOS), depressive disorder NOS, and cognitive disorder NOS.  The Global Assessment of Functioning scale (GAF) score was 50.  Dr. Morgan recommended that the Veteran continue to take his current psychotropic medications; there was no recommendation for a return visit.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725.  Here, the Veteran has not argued, nor does the evidence show, that prior authorization for the psychiatric evaluation conducted at Grand Oaks Health and Rehabilitation Center on June 13, 2011 was obtained.  After the VAMC initially denied the Veteran's claim in April 2012, a second review of the claim was conducted in July 2012 by a VA physician, who specifically noted that the Veteran's psychological evaluation on June 13, 2011 was not pre-approved.  Thus, the pertinent issue is whether the Veteran is eligible for payment or reimbursement for the psychiatric evaluation, which was not previously authorized.  

The Board next notes that the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1005 are not applicable to the Veteran's claim, for the reason that the evaluation that was conducted on June 13, 2011 was related to a service-connected disability.  Among the Veteran's numerous service-connected disabilities is anxiety disorder NOS (with a history of PTSD), evaluated as 50 percent disabling since April 2008.  In the second review of the Veteran's claim in July 2012, the VA physician remarked that the psychological evaluation did not show problems other than anxiety.  Thus, the Board proceeds to consider the other statutory and regulatory provisions concerning payment or reimbursement by VA for incurred medical expenses in relation to a service-connected disability.  As an aside, the Board notes that one of the criteria under 38 U.S.C.A. § 1725 and its implementing regulation of 38 C.F.R. § 17.1002 that must be met in order to substantiate a claim  for payment or reimbursement for emergency services for nonservice-connected disabilities in non-VA facilities is that the veteran must have no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; here, documents in the file indicate that the Veteran had coverage under Medicare Part A, effective from March 2011.  

Under 38 U.S.C.A. § 1728 and its implementing regulation of 38 C.F.R. § 17.120, payment or reimbursement for emergency services for service- and nonservice-connected conditions in non-VA facilities may be authorized.  To be eligible for reimbursement under this authority, all three of the following conditions - (a), (b), and (c) - must be satisfied:

(a) For veterans with service-connected disabilities, emergency treatment not previously authorized rendered to a veteran in need of such emergency treatment:  (1) for a service-connected disability; (2) for nonservice-connected disabilities associated with and held to aggravating a service-connected disability; (3) for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (4) for any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.47(i)(2); 
(b) In a medical emergency, treatment not previously authorized rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) When VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The regulations provide that the "medical emergency" standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b). 

In applying the provisions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 to the facts of this case, the Board finds that the Veteran has not met the requisite criteria articulated above, and his claim must therefore be denied.  The Veteran underwent a psychiatric evaluation on June 13, 2011 in part to stabilize a depressed and anxious mood.  As he is service-connected for anxiety disorder, the first criterion has been met.  See 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120.  However, he does not meet both of the other two requisite criteria.  Whether a VA or other federal facility was even available to the Veteran for purposes of undergoing a psychiatric consult is not known from a review of the record.  In any event, the evidence of record does not show that the psychiatric evaluation on June 13, 2011 constituted a medical emergency such that delay in seeking such treatment would have been hazardous to the Veteran's life or health.  

At the time of the psychiatric consult in question, the Veteran had been a patient at the rehabilitation center for a week.  It was alleged that he was too medicated to contact VA himself, but based on clinical findings at the time of the evaluation this claim is not substantiated.  The Veteran was referred for a consult in order to help him adjust to his diminished physical capabilities (presumably on account of his recent hip fracture), stabilize his mood, and address his impaired thinking.  Such circumstances do not demonstrate that a medical emergency existed and that a delay of an evaluation would have been hazardous to the Veteran's life or health.  As noted in the evaluation report, he was calm, cooperative, alert, and oriented times three.  The Veteran described his mood as "fine."  He also expressed his desire to go home "to take care of" business.  He was not sad.  He was being maintained on the same psychotropic medications he had prior to his hip injury.  He had no hallucinations or delusions, and he had no suicidal or homicidal ideation.  Significantly, the examiner only recommended that the Veteran continue on his current medication regimen, and further psychiatric consultation or follow-up was not found to be necessary.  In short, the evaluation report does not reflect, and the Veteran does not allege, that his life or health was in any danger at that time.  That is, there is no evidence to show that a medical emergency existed and that an immediate psychiatric evaluation was necessary.  

Therefore, in regard to the entire account of the facts on June 13, 2011, the Board is not persuaded that a prudent layperson would have reasonably found the Veteran's life or health would have been in danger had there been a delay in seeking a psychiatric consult.  In short, the psychiatric evaluation was not a medical emergency as prescribed in the regulations cited above.  

Given that all three required elements have not been established under the pertinent law and regulations, the Board concludes that authorization for payment or reimbursement of expenses incurred for a psychiatric evaluation conducted at Grand Oaks Health and Rehabilitation Center on June 13, 2011 may not be granted.  As the preponderance of the evidence is against the claim, for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking payment or reimbursement for a psychiatric evaluation conducted at Grand Oaks Health and Rehabilitation Center on June 13, 2011 is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


